DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2021, 10/15/2021, and 12/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 stand rejected:
Claim 16 recites the limitation "the morpheme lexicon" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.

Claims 17-19, as they depend on claim 16 and do not obviate the problem noted in their parent claim, are therefore rejected under similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAUPT et al. (US 2013/0019738), and further in view of Freeland et al. (US 2003/0028380).


Regarding claim 1, HAUPT et al. do teach a system for increasing the impact of a message for a target individual (Title, Abstract, e.g. sentence 1 of Abstract: “Method and apparatus for producing a record of a person’s voice that stores a recording of an artist singing a song” (i.e., a “song” (a message) is “produced” for a “person” also called a “speaker” using an “artist” (target individual) “singing” “recordings” which should increase its impact even to the “artist”(target individual) who would hear a modified version of his own “song”)), 
said system comprising: 
one or more databases comprising one or more audio recordings of the target individual and an audio recording of a message intended for the target individual (¶ 0035 lines 1+: “information on the occurrence of triphones is accessed from the singer database” (one or more databases comprising stored “triphone” (audio recordings) of a “singer” (target individual)) “and a spoken utterance” (and an audio recording message) “of those triphones is accessed” (is accessed) “from the triphone database”); 
and one or more electronic storage devices comprising software instructions, which when executed, configure one or more processors (0028 lines 1+: “The embodiment can be realized by a personal computer, and each of the functions of the block diagram can be executed by CPU” (one or more processors for execution of programs and/or software) “RAM and ROM in the personal computer”; page 7 column 1 last 2 lines: “A non-transitory computer-readable medium” (one or more electronic storage devices) “including program instructions” (comprising software instructions) “for storing a recording of an artist singing a song”).
to: 
identify morphemes in the one or more audio recordings of the target individual (¶ 0035 lines 1+: “information on the occurrence of triphones is accessed from the singer database” (identifying stored “triphone” (morphemes) of the “singer” (target individual);  note according to Shin (US 2022/0222451) ¶ 0113 lines 3-4: “Phonemes” (e.g. “triphones”) “consisting a morpheme” (consist of morphemes); e.g. the letter “A” functions both as a  phoneme as well as a morpheme)); 
identify morphemes in the audio recording of the message intended for the target individual (¶ 0035 lines 3-4: “spoken utterance of those triphones is accessed” (“triphones” (morphemes) of the “spoken utterance” (of the message) are identified) “from the triphone database”, where according to ¶ 0029 sentence 1:  “The triphone database 50, shown in FIG. 2, contains information on the name of a speaker 52, the utterances the person speaks 54, and the name of those utterances 56”; i.e., the “spoken utterance” corresponds to a “speaker” whose “triphones” are stored in the “triphone database” ); 
determine whether any of the morphemes in the audio recordings of the message match any of the morphemes in the one or more audio recordings of the target individual (¶ 0035 sentence 1: “According to FIG. 7 of the invention, information on the occurrence of triphones is accessed from the singer database 28 and a spoken utterance of those triphones is accessed from the triphone database” (the “triphones” used in this analysis from the “singer database” (from the target individual) match the “triphones” extracted from the “triphone database” (which corresponds to the “spoken utterance” (the audio recording message)).
HAUPT et al. do not specifically disclose:
and substitute or supplement portions of the audio recordings of the message containing the morphemes having a match in the one or more audio recordings of the target individual with corresponding portions of the one or more audio recordings of the target individual.
Freeland et al. do teach:
and substitute or supplement portions of the audio recordings of the message containing the morphemes having a match in the one or more audio recordings of the target individual with corresponding portions of the one or more audio recordings of the target individual (¶ 0122 lines 8+: “Generally when a user wishes to send a message” “in a voice of a well known character” “they would type in their message on computing processing means 6 which is then transmitted to a server” “that may have a text to speech conversion unit incorporated therein to convert the text into speech and substituting” (substituting) “a portion” (a portion) “or all of the message” (of the audio recordings of the message) “with speech elements” (with matched morphemes) “that are recorded in the voice of a chosen well known character” (corresponding portions of the audio recordings of the target individual)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “speech synthesizer”  of Freeland et al. (¶ 0318)  into the “rendering/synthesis subsystem” (Fig. 15, ¶ 0025) of Haupt et al., would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Haupt et al. to directly “substiut[e]” “message” “portion[s]” with corresponding portions in the “voice” of their chosen “character”, rather than “scal[ing]” and/or “pitch adaptation” of their  “spoken utterance” (message) “triphones” (portions) (HAUPT et al. ¶ 0035 and 0043) to match those of the “singer” (target individual), and thus save in computational resources and time.

Regarding claim 2, HAUPT et al. do teach the system of claim 1 wherein: said software instructions are configured to identify said morphemes in the one or more audio recordings of the target individual by: 
converting each of the one or more audio recordings of the target individual into text (¶ 0031 lines 5-6: “the speech recognizer has a transcript of what utterance is said” (converting an “utterance” (e.g., audio recordings of the “singer” (target individual) into “a transcript” (text))); 
and separating the converted text into said morphemes (¶ 0031 last sentence: “The user is queried to utter a triphone” (each morpheme) “when one is encountered in the transcript” (is obtained from the converted text));
and said software instructions are configured to identify said morphemes in the audio recording of the message by: 
converting the audio recording of the message intended for the target individual into text (¶ 0031 lines 5-6: “the speech recognizer has a transcript of what utterance is said” (converting an “utterance” (e.g., audio recordings of the “spoken utterance” (the message)) into “a transcript” (text))); 
and separating the converted text of the message intended for the target individual into said morphemes (¶ 0031 last sentence: “The user is queried to utter a triphone” (each morpheme of e.g. the message) “when one is encountered in the transcript” (is attributed to the converted text)).

Regarding claim 3, HAUPT et al. do teach the system of claim 2 wherein: 
said software instructions are configured to identify the morphemes in the audio recordings of the message present in the one or more audio recordings of the target individual by comparing each of the separate morphemes of the converted text of the audio recording of the message intended for the target individual with each of the separate morphemes of the converted text of the one or more audio recordings of the target individual to find matches (¶ 0035 sentence 1: “According to FIG. 7 of the invention, information on the occurrence of triphones is accessed from the singer database 28 and a spoken utterance of those triphones is accessed from the triphone database” (the “triphones”(morphemes) used in this analysis from the “singer database” (target individual) are compared against the “triphones” (morphemes) extracted from the “triphone database” (which corresponds to the “spoken utterance” (the audio recording message), where each “triphone” (morpheme) corresponds to the “transcript” (corresponding text of the conversion from speech to text)).

Regarding claim 4, HAUPT et al. do not specifically disclose the system of claim 1 wherein: said software instructions are configured to supplement the portions of the audio recordings of the message containing the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual by electronically mixing the portions of the audio recordings of the message containing the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual.
Freeland et al. do teach the system of claim 1 wherein: said software instructions are configured to supplement the portions of the audio recordings of the message containing the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual by electronically mixing the portions of the audio recordings of the message containing the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual (¶ 0122 lines 8+: “Generally when a user wishes to send a message” “in a voice of a well known character” “they would type in their message on computing means 6 which is then transmitted to a server” “that may have a text to speech conversion unit incorporated therein to convert the text into speech and substituting” (electronically mixing) “a portion” (a portion) “or all of the message” (of the audio recordings of the message) “with speech elements” (with identified morphemes) “that are recorded in the voice of a chosen well known character” (with corresponding portions of the audio recordings of the target individual)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speech synthesis means of Freeland et al. into the “rendering/synthesis subsystem” (Fig. 15, ¶ 0025) of Haupt et al., would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Haupt et al. to directly “substiut[e]” “message” “portion[s]” with corresponding portions in the “voice” of their chosen “character”, rather than “scal[ing]” and/or “pitch adaptation” of their  “spoken utterance” (message) “triphones” (portions) to match those of the “singer” (target individual), and thus save in computational resources and time.

Regarding claim 5, HAUPT et al. do not specifically disclose the system of claim 1 wherein: said software instructions are configured to substitute the portions of the audio recordings of the message containing the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual by replacing the portions of the audio recordings of the message containing the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual.
Freeland et al. do teach the system of claim 1 wherein: said software instructions are configured to substitute the portions of the audio recordings of the message containing the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual by replacing the portions of the audio recordings of the message containing the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual (¶ 0122 lines 8+: “Generally when a user wishes to send a message” “in a voice of a well known character” “they would type in their message on computing means 6 which is then transmitted to a server” “that may have a text to speech conversion unit incorporated therein to convert the text into speech and substituting” (replacing) “a portion” (a portion) “or all of the message” (of the audio recordings of the message) “with speech elements” (with identified morphemes) “that are recorded in the voice of a chosen well known character” (with corresponding portions of the audio recordings of the target individual)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speech synthesis means of Freeland et al. into the “rendering/synthesis subsystem” (Fig. 15, ¶ 0025) of Haupt et al., would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Haupt et al. to directly “substiut[e]” “message” “portion[s]” with corresponding portions in the “voice” of their chosen “character”, rather than “scal[ing]” and/or “pitch adaptation” of their  “spoken utterance” (message) “triphones” (portions) to match those of the “singer” (target individual), and thus save in computational resources and time.

Regarding claim 6, HAUPT et al. do teach a method for increasing the impact of a message for a target individual (Title, Abstract, e.g. sentence 1 of Abstract: “Method and apparatus for producing a record of a person’s voice that stores a recording of an artist singing a song” (i.e., a “song” (a message) is “produced” for a “person” also called a “speaker” using an “artist” (target individual) “singing” “recordings” which should increase its impact even to the “artist”(target individual) who would hear a modified version of his own “song”)), 
said method comprising the steps of: 
transcribing an audio recording of the message for the target individual into text; (¶ 0031 lines 5-6: “the speech recognizer has a transcript of what utterance is said” (transcribing an “utterance” (e.g., audio recordings of the “spoken utterance” (the message)) into “a transcript” (text);
 separating the transcribed text of the message into morphemes (¶ 0031 last sentence: “The user is queried to utter a triphone” (each morpheme of the message) “when one is encountered in the transcript” (is obtained from the transcribed text)); 
transcribing one or more audio recordings of the target individual into text (¶ 0031 lines 5-6: “the speech recognizer has a transcript of what utterance is said” (transcribing an “utterance” (e.g., audio recordings of the “singer” (target individual) into “a transcript” (text));
separating the transcribed text for the one or more audio recordings of the target individual into morphemes (¶ 0031 last sentence: “The user is queried to utter a triphone” (each morpheme of e.g. the target individual) “when one is encountered in the transcript” (is attributed to the transcribed text)); 
identifying one or more morphemes of the transcribed text for the message matching the transcribed text for the one or more audio recordings of the target individual (¶ 0035 sentence 1: “According to FIG. 7 of the invention, information on the occurrence of triphones is accessed from the singer database 28 and a spoken utterance of those triphones is accessed from the triphone database” (the “triphones”(morphemes) used in this analysis identified from the “singer database” (target individual) are matched against the “triphones” (morphemes) identified from the “triphone database” (which corresponds to the “spoken utterance” (the audio recording message), where each “triphone” (morpheme) corresponds to the “transcript” (corresponding text of the conversion from speech to text)).
HAUPT et al. do not specifically disclose: 
and substituting or supplementing portions of the audio recording of the message corresponding to the identified morphemes with corresponding portions of the one or more audio recordings of the target individual to create a revised version of the audio recording of the message.
Freeland et al. do teach:
and substituting or supplementing portions of the audio recording of the message corresponding to the identified morphemes with corresponding portions of the one or more audio recordings of the target individual to create a revised version of the audio recording of the message (¶ 0122 lines 8+: “Generally when a user wishes to send a message” “in a voice of a well known character” “they would type in their message on computing means 6 which is then transmitted to a server” “that may have a text to speech conversion unit incorporated therein to convert the text into speech and substituting” (substituting) “a portion” (a portion) “or all of the message” (of the audio recordings of the message) “with speech elements” (with identified morphemes) “that are recorded in the voice of a chosen well known character” (with corresponding portions of the audio recordings of the target individual)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speech synthesis means of Freeland et al. into the “rendering/synthesis subsystem” (Fig. 15, ¶ 0025) of Haupt et al., would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Haupt et al. to directly “substiut[e]” “message” “portion[s]” with corresponding portions in the “voice” of their chosen “character”, rather than “scal[ing]” and/or “pitch adaptation” of their “spoken utterance” (message) “triphones” (portions) to match those of the “singer” (target individual), and thus save in computational resources and time.

Regarding claim 12, HAUPT et al. do not specifically disclose the method of claim 6 further comprising the steps of: generating a database comprising the one or more audio recordings of the target individual and the transcribed and separated text associated with the one or more audio recordings of the target individual.
Freeland et al. do teach the method of claim 6 further comprising the steps of: generating a database comprising the one or more audio recordings of the target individual and the transcribed and separated text associated with the one or more audio recordings of the target individual (¶ 0023 sentence 1: “Preferably, the audio message is generated based on the text-based message using a textual database” (generating a database) “which indexes speech units” “words, phrases and sub-word phrases” (comprising of transcribed and separated text) “with corresponding audio recordings” (and their associated audio recordings) “representing those speech units”, or ¶ 0056 last 5 lines: “textual script of recordings that make up the recorded speech database” (i.e., the database comprises of “textual script” (transcribed and separated text) and their corresponding audio “recordings”), where the said “characters” comprise of e.g.  “Elvis Presley or Daffy Duck” (target individuals) because according to ¶ 0111 sentence 1: “The text to audio conversion operation converts the text message to an audio format message representing the message, spoken in one of several well known character voices” “For example, Elvis Presley or Daffy Duck”  ).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “database” format of Freeland et al. for “characters” into that of “singer database 28” of HAUPT et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable HAUPT et al. to have “textual script of recordings that make up the recorded speech database” “may be marked up (for example, with escape codes, HTML, SABLE, XML, etc.) to include descriptions of the emotional expression used during the recording of the corpus” as disclosed in Freeland et al. ¶ 0056 last sentence.

Regarding claim 13, HAUPT et al. do not specifically disclose the method of claim 12 wherein: said database comprises a number of additional audio recordings and transcribed and separated text associated with said number of additional audio recordings for a number of additional target individuals.
Freeland et al. do teach the method of claim 12 wherein: said database comprises a number of additional audio recordings and transcribed and separated text associated with said number of additional audio recordings for a number of additional target individuals (¶ 0111 sentences 1-2: “The text to audio conversion operation converts the text message to an audio format” (text and corresponding audio recordings) “ message representing the message, spoken in one of several well known character voices” “for example, Elvis Presley or Daffy Duck” (of plurality of or additional “characters” (target individuals)) “or an imrpersonation of the character's voice. In embodiments that are implemented in software, the chosen character is selected from a database” (are stored in the said database) “of supported characters, either automatically or by the user”). 
For obviousness to combine HAUPT et al. and Freeland et al. see claim 12.

Regarding claim 14, HAUPT et al. do not specifically disclose the method of claim 6 wherein: the step of substituting or supplementing the portions of the audio recording of the message corresponding to the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual to create the revised version of the audio recording of the message comprises the step of electronically mixing the portions of the audio recording of the message corresponding to the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual.
Freeland et al. do teach The method of claim 6 wherein: the step of substituting or supplementing the portions of the audio recording of the message corresponding to the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual to create the revised version of the audio recording of the message comprises the step of electronically mixing the portions of the audio recording of the message corresponding to the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual (¶ 0122 lines 8+: “Generally when a user wishes to send a message” “in a voice of a well known character” “they would type in their message on computing means 6 which is then transmitted to a server” “that may have a text to speech conversion unit incorporated therein to convert the text into speech and substituting” (electronically mixing) “a portion” (a portion) “or all of the message” (of the audio recordings of the message) “with speech elements” (with identified morphemes) “that are recorded in the voice of a chosen well known character” (with corresponding portions of the audio recordings of the target individual)).
For obviousness to combine HAUPT et al. and Freeland et al. see claim 6.

Regarding claim 15, HAUPT et al. do teach the method of claim 6 wherein: 
at least the steps of associating the one or more audio recordings of the target individual with the transcribed text of the one or more audio recordings of the target individual (¶ 0031 lines 5-6: “the speech recognizer has a transcript of what utterance is said” (transcribing or associating an “utterance” (e.g., audio recordings of the “singer” (target individual) into “a transcript” (text)), 
separating the transcribed text for the one or more audio recordings of the target individual into morphemes (¶ 0031 last sentence: “The user is queried to utter a triphone” (each morpheme of e.g. the “singer” (target individual)) “when one is encountered in the transcript” (is attributed to the transcribed text)), 
identifying the one or more morphemes of the transcribed text for the message matching the transcribed text for the one or more audio recordings of the target individual (¶ 0035 sentence 1: “According to FIG. 7 of the invention, information on the occurrence of triphones is accessed from the singer database 28 and a spoken utterance of those triphones is accessed from the triphone database” (the “triphones”(morphemes) used in this analysis identified from the “singer database” (target individual) are matched against the “triphones” (morphemes) identified from the “triphone database” (which corresponds to the “spoken utterance” (the audio recording message), where each “triphone” (morpheme) corresponds to the “transcript” (corresponding text of the conversion from speech to text)).
HAUPT et al. do not specifically disclose: 
and substituting or supplementing the portions of the audio recording of the message corresponding to the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual to create the revised version of the audio recording of the message are performed electronically at one or more servers.
Freeland et al. do teach:
and substituting or supplementing the portions of the audio recording of the message corresponding to the identified morphemes with the corresponding portions of the one or more audio recordings of the target individual to create the revised version of the audio recording of the message are performed electronically at one or more servers (¶ 0122 lines 8+: “Generally when a user wishes to send a message” “in a voice of a well known character” “they would type in their message on computing means 6 which is then transmitted to a server” (using one or more servers for) “that may have a text to speech conversion unit incorporated therein to convert the text into speech and substituting” (substituting) “a portion” (a portion) “or all of the message” (of the audio recordings of the message) “with speech elements” (with identified morphemes) “that are recorded in the voice of a chosen well known character” (with corresponding portions of the audio recordings of the target individual); where the “server” according to ¶ 0183 sentence 1:  “the server 214 which extracts the message recorded and converts this into the character selected from database 213, using the speech to speech system”, where the “speech to speech system” according to ¶ 0220 sentence 1: “combine the TTS system with a speech recognition engine” (i.e., the “server”can also do association and separation of audio recordings of e.g. target individual with transcribed text as well as identification of morphemes by virtue of its “speech recognition system”)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “server means” of Freeland et al. into HAUPT et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable using “server’s” “storage means” since “server means 10 that may have its own storage means 12 or be associated with a further database 14” as disclosed in Freeland et al. ¶ 0122 sentence 2.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
September 9th 2022.